POLLOCK, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
The Commissioners of Columbiana County brought an action against the Rinehart Bros, to recover damages for the failure on the part of the Rineharts to perform a contract in which the Commissioners claimed that these defendants entered for the improvement of a certain road in that county. A second amended petition was filed and demurrer filed to the petition, which Was sustained. The Commissioners in their amended petition failed to set up that a bond was given as required by law. In fact it was admitted that no such bond was given. The plaintiff prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. As the Statutes of Ohio require that the County Commissioners must secure a bond before entering into a contract, a failure to do this renders the contract unenforcible as against the County, and. if the contract does not bind the County, it could not bind the other parties to it to perform the work.